Citation Nr: 0102032	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  94-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury.

2.  Entitlement to an increased (compensable) rating for 
residuals of a pneumothorax with fractured ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 until July 
1971.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1993 by the Chicago, Illinois regional 
office which denied service connection for residuals of right 
knee injury.  The claims folder was subsequently transferred 
to the St. Louis, Missouri Regional Office (RO).

The Board accepts that the issue of entitlement to an 
increased (compensable) rating for residuals of a 
pneumothorax with fractured ribs has been perfected also for 
appellate review.  In this regard, it is observed that the 
veteran raised a reopened claim for an increased 
(compensable) rating for residuals of a pneumothorax with 
fractured ribs in a statement received on September 14, 1993.  
In a statement of the case (SOC) determination, issued to the 
veteran and his representative in November 1993, the claim 
was denied.  In reliance on a RO letter dated November 9, 
1993, which accompanied the SOC, the veteran listed his 
continued disagreement with the denial in a VA Form 9, Appeal 
to Board of Veterans' Appeals, received later in November 
1993.  A RO hearing officer's decision, continuing the 
denial, was provided in May 1994.  The veteran's 
representative expressed continued disagreement with the 
denial in October 1994.  At a personal hearing in August 
1996, the veteran and his representative were advised the 
issue was for appellate consideration, and testimony was 
received in that regard.  A SOC providing the laws and 
regulations effective from October 1996 was issued in May 
1998.  The issue of entitlement to an increased (compensable) 
rating for residuals of a pneumothorax with fractured ribs is 
the subject of a Remand following the Order portion of this 
decision.  

This case was remanded by a decision of the Board dated in 
March 1997 and is once again before a signatory Member for 
appropriate disposition.  

The veteran provided testimony at a personal hearing in 
August 1996 before a Member of the Board of Veterans' Appeals 
who is no longer with the Board.  In a letter issued in March 
2000, the veteran was offered the opportunity to have another 
hearing before a current Member of the Board who would 
participate in the decision on his appeal.  At that time, the 
veteran was also apprised that a decision could be made on 
the current appellate record including the transcript from 
the August 1996 Board hearing, and that the Board would 
proceed accordingly if no response was received from him 
within 30 days of the date of the letter.  To date, no 
response has been received from the veteran.  As such, the 
Board will proceed with consideration of the issues on appeal 
based on the current appellate record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the service-connection appeal has been 
obtained by the RO.

2.  The veteran was shown to have sustained soft tissue 
trauma to the right knee in service and now has a scarring 
over the right patella which is attributable thereto.


CONCLUSION OF LAW

A scar of the right knee was incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service medical records reflect that the veteran was seen 
in March 1970, after a motorcycle accident the previous day, 
with injuries which included soft tissue trauma to the right 
knee.  Examination disclosed a significant abrasion to the 
patella.  It was indicated that there was some limitation of 
extension and flexion.  X-rays were reported to be negative 
with no evidence of fracture.  An impression of multiple soft 
tissue injuries was recorded in this regard.  Upon follow-up 
the next day, it was noted that he had a large infected 
patella abrasion.  Antibiotics and daily dressing change were 
prescribed.  Two days later, it was reported that the 
appellant had "bumped" his right knee which had been 
injured previously.  Approximately six weeks later in April 
1970, it was noted that the right knee "gives way" 
occasionally upon going up stairs.  Examination of the right 
knee disclosed no effusion, ligamentous laxity or infection.  
The veteran was found to have full range of motion without 
pain.  A diagnosis of abrasion of the right knee was 
rendered.  Upon examination in February 1971 for release from 
active duty, the musculoskeletal system was evaluated as 
normal. 

A military medical board summary, dated in April 1971, does 
not refer to any right knee abnormality.

The post-service record reflects that the appellant was 
afforded an initial VA examination for compensation and 
pension purposes in January 1972.  Upon examination of the 
skin, he was observed to have an abnormal melanin deposit 
over the right patella which he indicated was the result of 
an accident two years before.  No complaints regarding the 
right knee were noted and no functional loss affecting the 
knee was indicated.  On VA neurological examination in 
December 1973, no right knee complaints were recorded.  The 
veteran was reported to have stated at that time that he 
worked steadily as a truck driver.  

The appellant was hospitalized at a VA facility between 
December 1973 and January 1974 for complaints not pertinent 
to this appeal where it was noted that a physical examination 
was negative except for an abrasion in the popliteal space of 
the right leg.  It was indicated that the injury had occurred 
two weeks prior to the hospital admission.  

P. H. Dennis, M.D., wrote in September 1990 that the veteran 
had been initially seen by him in March 1990 for complaints 
which included pain in the right knee of recent onset.  It 
was noted that initial examination showed orthopedic 
dysfunction of the right hamstrings, knee joint and hip.  
Recommended treatment included medication and physical 
therapy.

VA outpatient records dated in April 1991 show that the 
appellant was referred from orthopedics to the neurology 
clinic for complaints of right knee pain which he indicated 
he had had since an injury two years before.  He related that 
the knee gave way at times.  In May 1991 the veteran said 
that he had sustained a fall in February 1989 resulting in 
chronic right upper leg pain from the knee to the hip.  It 
was reported that pain increased with walking up stairs and 
he had leg fatigue with climbing stairs or walking.  It was 
noted that a TENS unit had helped some in this regard.  
Following examination, an impression of right knee 
patellofemoral pain was rendered.  An October 1991 VA 
outpatient record noted that the veteran continued to have 
right knee pain.  It was indicated on this occasion that he 
reported injuring his right knee in 1989 while he was a 
postal worker.  It was related that he had referred pain to 
the right hip and low back and wore a TENS unit for relief.  

The veteran was afforded a VA orthopedic examination for 
compensation and pension purposes in July 1993 and said that 
he had bruised his right knee in a motorcycle accident in 
1970.  He stated that he had sustained trauma to his right 
knee again in 1989 when he had fallen down and struck his 
knee while working for the Post Office.  He related that 
between 1970 and 1989 he had had only occasional aches of the 
right knee, but had had increased discomfort since the 1989 
injury.  It was observed that the veteran wore a knee brace 
all the time and also used a cane to help him walk.  Findings 
of the right knee included a "tattooing of dirt" superiorly 
on the knee of one inch by one and one-fourth inches which 
the examiner indicated may have been secondary to the 
motorcycle accident.  An X-ray of the right knee was 
interpreted as showing no evidence of fracture, dislocation, 
or other bone or joint pathology.  Following examination and 
radiological studies of the right knee, an impression of non-
specific knee arthralgia was rendered.  The examiner 
commented that she could not provide a specific diagnosis as 
to the reason for pain, and that it may have been referred 
pain from the hip or back.  

The veteran presented testimony upon personal hearing on 
appeal in February 1994 to the effect that he continued to 
have problems with the right knee following injury in a 
motorcycle accident in service.  He reiterated similar 
testimony before a Member of the Board sitting at Washington, 
DC in August 1996.  

Subsequently received were VA outpatient clinic records 
dating from October 1981 showing the veteran indicated that 
his right knee was bothering him "off and on."  Upon 
examination, it was noted that the appellant had complaints 
of a recurrence of right knee aching pain which had troubled 
him for the past week.  It was noted that he had had such 
symptoms since a motorcycle accident approximately two years 
before.  It was reported that examination of the right knee 
disclosed no abnormality except for scarring and pigmentation 
of the skin over the patella.  An impression of post-
traumatic arthritis was rendered in this regard.  Upon 
follow-up in August 1982, it was noted that he had a normal 
right knee examination.  The veteran sought treatment in 
April 1983 for multiple complaints which included giving way 
of both legs.  He stated that he was unable to go down stairs 
without hanging onto the handrail and had developed severe 
cramping in his legs at night, as well as popping and 
crepitus in both lower extremities.  Following comprehensive 
neurological evaluation during which it was noted that no 
objective evidence of any pathology was found, it was 
determined that a psychoneurosis might be indicated as the 
cause of his complaints.  A VA clinic note of October 1990 
recorded that the veteran indicated he had fallen the 
previous winter and had had right leg pain since that time.  
Subsequent VA outpatient treatment records dating until 1997 
reflect that the veteran continued to receive treatment for 
right leg and knee complaints which he indicated he had had 
since a motor vehicle accident in service.  

Subsequently received was a record from the Wood River 
Township Hospital dated in April 1990 in which it was 
reported that in February 1989 the veteran had fallen at work 
with resultant pain in the right leg.  Physical therapy 
clinic records dated from April through May 1990 from that 
facility noted a similar history of injury and showed that 
the appellant received treatment for intermittent right knee 
pain since February 1989.  

Pursuant to Board remand of March 1997, the veteran was 
afforded a VA orthopedic examination of the right knee in 
June 1997.  He was reported to have stated that he had had 
pain of the right knee since a motorcycle accident in 1970 
with intermittent symptoms which included swelling, 
instability and giving way.  Examination of the right knee 
disclosed no effusion or indication of joint line pain.  The 
Lachman's and McMurray's tests were negative.  Strength was 
equal and normal.  Range of motion was from zero to 130 
degrees.  Magnetic resonance imaging of the right knee was 
accomplished in July 1997 and was interpreted as showing a 
minimal effusion, a small Baker's cyst and an abnormal signal 
in the medial meniscus consistent with a small tear.  In an 
addendum to the June 1997 examination report, dated in 
February 1998, the examiner wrote that the claims folder had 
been reviewed.  It was noted that the veteran was status post 
trauma to the right knee in 1970 and 1989 and had a 
subjective history of mechanical symptoms but no clinical 
evidence of knee internal derangement.  It was added that 
without speculating, there was no way of identifying the 
etiology of the veteran's symptoms.  The examiner also noted 
that he or she was not aware of any test that could resolve 
the speculation. 

Analysis

The record in this instance indeed reflects that the 
appellant sustained right knee soft tissue trauma and 
abrasion in a motorcycle mishap in March 1970 for which he 
received follow-up care over the course of the next six 
weeks, particularly for an infected scar.  However, it is 
demonstrated that there was no further reference to the right 
knee following an entry in April 1970.  

The record reflects that although the appellant now asserts 
that he continued to have right knee symptoms following 
injury in 1970, the postservice record is silent for any 
complaints in this regard, on VA examinations in 1972 and 
1973.  It is demonstrated, however, that he had injured his 
right knee prior to being hospitalized in December 1973, but 
it is not shown that there were any continuing symptoms 
following that injury.  The Board observes that the first 
showing of intermittent orthopedic complaints affecting the 
right knee is indicated in VA outpatient records dated in 
1981.  At that time, the veteran provided a history of 
another motorcycle accident two years before.  Private 
clinical records reflect that he fell and injured his right 
knee and leg in February 1989 with continuing symptomatology.  

The Board finds under the circumstances that while right knee 
trauma was shown in service, there is no evidence that such 
trauma resulted in any chronic orthopedic or neurologic 
disorder or disability.  No complaints or findings of 
functional loss of the right knee is demonstrated for more 
than 10 years after discharge from service.  Therefore, 
continuity of symptomatology is not established.  38 C.F.R. 
§ 3.303.  The record clearly documents intervening injury to 
the knee in 1973 and approximately 1979, as well as 
significant symptomatology affecting the right knee following 
work-related injury in 1989.  The Board thus finds that while 
the VA physician in June 1997 and February 1998 was unable to 
specify the etiology of the veteran's right knee symptoms, a 
careful and longitudinal review of the extensive clinical 
record provides absolutely no support for a finding that the 
inservice trauma to the right knee developed into a chronic 
orthopedic or neurologic disorder.  The Board also observes 
that while some examiners have rendered impressions of right 
knee arthritis, is not shown that this disability was 
clinically demonstrated within one year of service discharge, 
and, moreover, has not been definitively identified to date.  
See 38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2000).  As the preponderance of the evidence 
is against such a finding, service connection for a chronic 
right knee orthopedic or neurologic disability or disorder 
must be denied.

The Board finds, however, that while the clinical evidence of 
record clearly does not show that the veteran had continuing 
right knee orthopedic complaints after his motorcycle 
accident in service, it is demonstrated that he was indeed 
left with significant scarring of the right patella from that 
injury.  Reference to such was noted upon VA examination in 
January 1972, in October 1981 and upon VA examination July 
1993.  The Board thus finds that continuity of symptomatology 
with respect to right knee scarring is adequately 
demonstrated.  Any benefit of the doubt is thus resolved in 
favor of the appellant as to this aspect of the appeal by 
finding that a right knee patella scar is of service onset.  


ORDER

Service connection for residual scars of the right patella is 
granted.


REMAND

As noted above, this appeal also stems from a November 1993 
SOC determination pursuant to a reopened increased rating 
claim received on September 14, 1993.  As such, the rating 
period for consideration on appeal with regard to the 
residuals of a pneumothorax with fractured ribs begins from 
September 1992, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. §3.400(o)(2).  During the 
pendency of the appeal, the law applicable for rating the 
disability at issue was amended, effective October 7, 1996.  
While the veteran and his representative have been issued a 
SOC reflecting RO consideration of the issue pursuant to the 
regulations effective from October 7, 1996, no SOC has been 
provided which outlines the Diagnostic Code criteria for 
consideration prior to October 7, 1996.  Pursuant to Karnas 
v. Derwinski, 1 Vet.App. 308, 311 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  However, new rating 
criteria may not have retroactive application. 38 U.S.C.A. § 
5110(g) (West 1991).  Therefore, in this case, the RO must 
evaluate the veteran's residuals of a pneumothorax with 
fractured ribs under the old criteria prior to October 7, 
1996, and under both the old and new criteria from October 7, 
1996 and determine which criteria are most favorable.  

In view of the foregoing, the case is hereby Remanded for the 
following action:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
health care providers, both VA and 
private, who have treated him for 
residuals of a pneumothorax with 
fractured ribs since September 1992.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
all identified treatment reports, that 
are not currently of record.

2.  The RO should arrange for the veteran 
to be afforded a VA respiratory system 
examination to determine the current 
nature and extent of his residuals of a 
pneumothorax with fractured ribs.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After the development requested has 
been completed, the RO should again 
review the veteran's claim for an 
increased (compensable) rating for 
residuals of a pneumothorax with 
fractured ribs under the old criteria 
prior to October 7, 1996, and under both 
the old and new criteria for rating such 
disability from October 7, 1996 with a 
determination as to which criteria are 
more favorable. 

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations, including 
citation of the law applicable prior to 
October 7, 1996, considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

